Dear Mr. Russell:
This letter is in response to your question asking whether a member of the St. Louis County Board of Election Commissioners may receive an increase in salary during his term of office.
It is our understanding that the increase is not given because of any statutory assignment of additional duties. In such a case Section 13 of Article VII is applicable and prohibits an increase in the officer's salary during his term. See Mooney v. County ofSt. Louis, 286 S.W.2d 763 (Mo. 1956) which is directly in point.
Very truly yours,
                                  JOHN ASHCROFT Attorney General